                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                          Chapter 11

    KONA GRILL, INC., et al.,1                                      Case No. 19-10953 (CSS)

                                    Debtors.                        (Jointly Administered)


                            MOTION AND ORDER FOR ADMISSION
                           PRO HAC VICE OF JAMES H. BILLINGSLEY
        Pursuant to Rule 9010-1 of the Local Rules of Bankruptcy Practice and Procedure of the United
States Bankruptcy Court for the District of Delaware (the “Local Rules”) and the attached certification,
counsel moves for the admission pro hac vice of James H. Billingsley of Polsinelli PC 2950 N Harwood,
Suite 2100, Dallas, Texas 75201 to represent NorthPark Partners, LP, in the above-captioned proceedings
and in any related adversary proceedings.

Dated: July 1, 2019                                         /s/ Brenna A. Dolphin
             Wilmington, Delaware                           Brenna A. Dolphin (DE Bar No. 5604)
                                                            POLSINELLI PC
                                                            222 Delaware Ave, Suite 1101
                                                            Wilmington, Delaware 19801
                                                            Telephone: (302) 252-9020
                                                            Facsimile: (302) 252-0921




1
  The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
(6690); Kona Restaurant Holdings, Inc. (6703); Kona Sushi, Inc. (4253); Kona Macadamia, Inc. (2438); Kona Texas
Restaurants, Inc. (4089); Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc. (9163); Kona Grill
International, Inc. (7911); and Kona Grill Puerto Rico, Inc. (7641). The headquarters and service address for the
above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona, 85254.



69228322.1
              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Texas and am admitted to
practice before the United States Court of Appeals for the Fifth Circuit, the United States District
Court for the Eastern District of Michigan, the United States District Court for the Eastern
District of Texas, the United States District Court for the Northern District of Texas, the United
States District Court for the Southern District of Texas, and the United States District Court for
the Western District of Texas, and I submit to the disciplinary jurisdiction of this Court for any
alleged misconduct which occurs in the preparation or course of this action. I also certify that I
am generally familiar with this Court’s Local Rules and with the Revised Standing Order for
District Court Fund effective September 1, 2016. I further certify that the annual fee of $25.00
has been paid to the Clerk of the District Court.

Dated: July 1, 2019                                /s/ James H. Billingsley
                                                   James H. Billingsley
                                                   Polsinelli PC
                                                   2950 N Harwood, Suite 2100
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 397-0030
                                                   Facsimile: (214) 397-0033
                                                   Email: jbillingsley@polsinelli.com


                                     ORDER GRANTING MOTION

       IT IS HEREBY ORDERED THAT counsel’s motion for admission pro hac vice is
granted.




             Dated: July 3rd, 2019
                                               CHRISTOPHER S. SONTCHI
             Wilmington, Delaware
                                               UNITED STATES BANKRUPTCY JUDGE
69228322.1
